DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 08/25/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-4, 6-16 are currently under examination.  Claim 5 is cancelled and claim 16 is a new claim.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/717,041, filed 08/10/2018, is acknowledged.
Withdrawn Objections/Rejections
The rejection of claims 4, 8 and 11 are withdrawn in view of applicant’s arguments (on page 6) and/or amendments.
Response to Arguments
Applicant’s arguments filed 08/25/2021 regarding claim rejections under 35 U.S.C. 102 have been fully considered but are not persuasive for the following reasons.
Applicant amended the independent claims with similar amended limitations such as “displaying a three-dimensional representation of an ablation zone generated as a result of operating the ablation needle according to the input parameters: and displaying a three-dimensional representation of a temperature gradient surrounding the representation of the 
Applicant argues (on pages 6-7) that the reference of record does not teach the amended limitation.
In response, the examiner notes after full consideration of the reference of record Bharadwaj that Bharadwaj is teaching the representation of the patient volume of interest as projection of the 3D imaging data with the coronal, axial and sagittal images ([0011]), as exemplified by Fig.5A, is also teaching the reconstruction of the 3D image itself as a volumetric view (Fig.6C view 267 with the ablation needle 283). However, the examiner noted also that Bharadwaj does not specifically teach the representation of the temperature gradient on the 3D ablation zone or target region of interest as claimed in the amendments within the independent claims. Therefore, the examiner is performing full consideration and search for addressing the new subject matters introduced by the amended limitations.
Therefore, the Applicant’s arguments are found moot since they are directed to references that have not been yet relied upon to teach the new subject matters. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16  are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al. (USPN 20160038248 A1; Pub.Date 02/11/2016; Fil.Date 08/10/2015) in view of Brannan (USPN 20080008341 A1; Pub.Date 01/11/2018; Fil.Date 07/06/2016) and in view of Ramachandran et al. (USPN 20140206988 A1; Pub.Date 07/24/2014; Fil.Date 08/27/2012).
Regarding claim2 1, Bharadwaj teaches a planning system and method for surgical treatment including surgical ablation (Title, abstract and [0006], [0063]) with the use of a needle ([0081] “representation of needle 283”) therefore teaching a method of performing an ablation procedure.
Bharadwaj teaches the method comprising: displaying three-dimensional image data of at least one anatomical feature of a patient (abstract “generating a 3D reconstruction” from CT image data from the patient with [0031] “presenting at least one slice of a 3D reconstruction generated from CT image data including a target, presenting a treatment zone marker defining a location and a size of a treatment zone on the presented at least one slice of the 3D reconstruction, presenting a 3D volume derived from the 3D reconstruction, and presenting a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” with Figs. 4-9 for displaying the data and user interface screens);
receiving user input of a target for placing an ablation needle in the at least one anatomical feature of the patient ([0008] system with user interface for clinician wherein [0059] “system presents a clinician with...initial patient selection... entry point and route selection” with [0086] “clinician may activate the save zone button ... and proceeds to setting an entry route to the treatment zone” with step 422 Fig.2; reading on the system receiving the clinician input to set the target and placing the ablation needle on the trajectory in the anatomical feature of the patient); 
determining a position and orientation of the ablation needle based on the user input ([0086] “clinician may activate the save zone button ... and proceeds to setting an entry route to the treatment zone” with step 422 Fig.2; with Fig.2 step 424 for setting the entry route or trajectory of the ablation needle based on the choice of the clinician, with the determination of the position and orientation of the needle as in [0090] “Manipulation or adjustment of the orientation and/or position of the needle 283”); 
displaying an image of a virtual ablation needle in the three-dimensional image data of the at least one anatomical feature of the patient according to the determined position and orientation (Fig.6C needle 283 within the target anatomical region of the patient); 
receiving user input of parameters of operating the ablation needle ([0082] and Fig. 6C clinician may additionally adjust and select other parameters for the operation of the ablation needle such as needle type and delivery power and duration time...); 
and displaying an ablation zone generated as a three-dimensional representation of a result of operating the ablation needle according to the input parameters (Fig.6C with the treatment zone 270).
[...and displaying a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters...].
displaying a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters as in claim 1. 
However, Brannan teaches within the same field of endeavor imaging the thermal effect of an ablation procedure (Title and abstract) the 3D reconstruction of the active zone HZ and its display in a 3D image with the ablation probe and a 3D representation of a temperature gradient overlapping the 3D image representation of the patient tissue and the ablation zone (Fig. 3 and [0046] “the representation of the active heating zone "HZ" on the display 110 may include color coded temperature gradients that are indicative of differences in potential temperature rise across various locations of the active heating zone generated by the ablation probe 130”, with Fig. 5 and [0054] step 350 “the representation of the active heating zone "HZ" is generated by the processing unit 100 and overlaid on the image of the surgical site "S". In some embodiments, the representation of the active heating zone "HZ" is generated automatically by the processing unit 100 and visualized on the display 110 in real time during an ablation procedure” and [0042] with claim 8 “The representation of the active heating zone "HZ" may be displayed in two dimensions ("2D") or three dimensions ("3D")”). While Brannan does not specifically teach the surrounding of the active zone presenting the temperature gradient being overlapping on the 3D image. Additionally, Ramachandran teaches within the same field of endeavor of assessing the temperature and the temperature gradient within or outside an ablation zone (Title, abstract and [0014]) the display of the temperature and temperature gradient within a patient image ([0004] “A display is coupled to the processor and configured to display temperature and/or temperature gradient information relative to the subject”, with Fig.4 and [0045] step 414 “temperature information is displayed. The transition point and/or the temperature gradient may be displayed for a clinician to improve accuracy, yield, etc. of a procedure”) therefore both Brannan and displaying a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method by Bharadwaj with displaying a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters, since one of ordinary skill in the art would recognize that overlapping the temperature gradient on a 3D representation of ta tissue exposed to ablation treatment including the active zone was known in the art as taught by Brannan and since providing the same temperature information as overlapped over the 3D representation of the surgical bed therefore including the surrounding the active space was also known in the art as taught by Ramachandran. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Brannan, Ramachandran and Bharadwaj teach imaging and providing thermal information overlaid on the physiological 3D representation of the surgical field. The motivation would have been to ideally provide sufficient thermal information to the clinician to improve accuracy and yield of the medical procedure, as suggested by Ramachandran ([0045] “The transition point and/or the temperature gradient may be displayed for a clinician to improve accuracy, yield, etc. of a procedure”).

Regarding claim 14, Bharadwaj teaches a planning system and method for surgical treatment including surgical ablation (Title, abstract and [0006], [0063]) with the use of a needle ([0081] “representation of needle 283”) with visualization of the planning (abstract and Figs.4-13) an ablation visualization system, comprising: a display (Fig. 1 display 102); a processor (Fig. 1 processor 106); and a memory having stored thereon instructions, which, when executed by the processor, cause the processor to (Fig. 1 memory 104, [0062] “storing data and/or software that is executable by processor 106 and which controls the operation of the computing device 100”): display, on the display, three-dimensional image data of at least one anatomical feature of a patient on the display; prompt a user for input of a target for placing an ablation needle in the at least one anatomical feature of the patient (abstract “generating a 3D reconstruction” from CT image data from the patient with [0031] “presenting at least one slice of a 3D reconstruction generated from CT image data including a target, presenting a treatment zone marker defining a location and a size of a treatment zone on the presented at least one slice of the 3D reconstruction, presenting a 3D volume derived from the 3D reconstruction, and presenting a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” with Figs. 4-9 for displaying the data and user interface screens for user to respond such [0008] system with user interface for clinician); receive user input of the target for placing the ablation needle in the at least one anatomical feature of the patient ([0008] system with user interface for clinician wherein [0059] “system presents a clinician with...initial patient selection... entry point and route selection” with [0086] “clinician may activate the save zone button ... and proceeds to setting an entry route to the treatment zone” with step 422 Fig.2; reading on the system receiving the clinician input to set the target and placing the ablation needle on the trajectory in the anatomical feature of the patient); determine a position and orientation of the ablation needle based on the user input ([0086] “clinician may activate the save zone button ... and proceeds to setting an entry route to the treatment zone” with step 422 Fig.2; with Fig.2 step 424 for setting the entry route or trajectory of the ablation needle based on the choice of the clinician, with the determination of the position and orientation of the needle as in [0090] “Manipulation or adjustment of the orientation and/or position of the needle 283”); display, on the display, an image of a virtual ablation needle in the three- dimensional image data of the at least one anatomical feature of the patient according to the determined position and orientation (Fig. 6C needle 283 within the target 3D anatomical region of the patient); prompt the user for input of parameters of operating the ablation needle ; receive user input of parameters of operating the ablation needle  ([0082] and Fig. 6C clinician may additionally adjust and select other parameters for the operation of the ablation needle such as needle type and delivery power and duration time...); and display, on the display, a three-dimensional representation of a result of operating the ablation needle according to the input parameters (Fig.6C with the treatment zone 270);
[...and display, on the display, a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters...].
Bharadwaj does not teach specifically display, on the display, a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters as in claim 14.
However, as discussed above for claim 1, Brannan teaches within the same field of endeavor imaging the thermal effect of an ablation procedure (Title and abstract) the 3D reconstruction of the active zone HZ and its display in a 3D image with the ablation probe and a 3D representation of a temperature gradient overlapping the 3D image representation of the patient tissue and the ablation zone (Fig. 3 and [0046] “the representation of the active heating zone "HZ" on the display 110 may include color coded temperature gradients that are indicative of differences in potential temperature rise across various locations of the active heating zone generated by the ablation probe 130”, with Fig. 5 and [0054] step 350 “the representation of the active heating zone "HZ" is generated by the processing unit 100 and overlaid on the image of display, on the display, a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method by Bharadwaj with display, on the display, a three-dimensional representation of a temperature gradient surrounding the representation of the ablation zone, the representation of the temperature gradient demonstrating a projected temperature level of tissue in proximity to the target resulting from operation of the ablation needle according to the input parameters, since one of ordinary skill in the art would recognize that overlapping the temperature gradient on a 3D representation of ta tissue exposed to ablation treatment including the active zone was known in the art as taught by Brannan and since providing the same temperature information as overlapped over the 3D representation of the surgical bed 
Regarding the dependent claims  2-4, 6-13, 15-16, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Bharadwaj, Brannan and Ramachandran.
Regarding claim 2, Bharadwaj teaches receiving further user input of movement of the ablation needle in the at least one anatomical feature of the patient; determining a new position and orientation of the ablation needle based on the further user input; and displaying the image of the virtual ablation needle in the three-dimensional image data according to the determined new position and orientation ([0030] insertion depth adjustable by the clinician with [0036] “to adjust an orientation and a position of the representation of the instrument in response to a received user input” wherein [0090] and Fig.6C “a depth marker 285 positioned on the needle 283 is slidable by a clinician relative to the needle 283 to set a depth measurement of the needle 283 relative to a displayed tissue wall 287. The needle 283 may also be represented in the volumetric view 267 as extending into the 3D volume 271 to provide the clinician with an indication of the needle position relative to anatomical structures within the 3D volume 271 near the target 232).
Regarding claim 3, Bharadwaj teaches receiving user input of other different parameters of operating the ablation needle; and displaying a three-dimensional representation of the ablation zone generated as a result of operating the ablation needle according to the other different parameters ([0090] and Fig. 7 the clinician providing input for “Manipulation or adjustment of the 
Regarding claim 4, Bharadwaj teaches the system providing “initial settings” ([0059]) for the size and location of the “treatment zone” ([0059]) which is adjusted by the clinician for the system with a received user input ([0008]) including the determination of the duration ([0082] and [0096] with the size of the treatment zone) and displaying the time/duration of treatment ([0096] and Fig. 8 within 316 Time 3:00) therefore teaching receiving user input adjusting a size of representation of the ablation zone; calculating ablation time based on the adjusted size of the representation of the ablation zone; and displaying the calculated ablation time.
Regarding claim 6, Bharadwaj teaches the parameters of operating the ablation needle include power level and ablation needle type ([0013] and [0082] and Fig. 6C clinician may additionally adjust and select other parameters for the operation of the ablation needle such as needle type and delivery power and duration time...).
Regarding claim 7, Bharadwaj teaches further comprising displaying a three-dimensional representation of at least one of a temperature profile, a potential histological zones, a plurality of temperatures, confidence intervals, a heated zone, or probability of cell death with respect to the position of the ablation needle ([0015] and [0081] Fig. 6C with treatment/ablation zone marker, wherein [0013]-[0014] “adjusting the at least one treatment parameter value automatically adjusts at least one other treatment parameter value” wherein “the at least one treatment parameter value is selected from the group consisting of a power setting, a duration setting, an instrument type, 
Regarding claim 8, Bharadwaj teaches wherein displaying the three-dimensional image includes displaying a multi-plane view including a coronal view, a sagittal view and an axial view, of the three-dimensional image data ([0090] and Figs. 6B, 6C and 7 the clinician providing input for “Manipulation or adjustment of the orientation and/or position of the needle 283 or treatment zone marker 270 in any of the axial slice 262, coronal slice 264, or sagittal slice 266, may also manipulate or adjust the orientation and/or position of 3D representation of the needle 283 or 3D representation of the treatment zone marker 270 presented in the volumetric view 267” for adjustment so that the needle “does not contact ribs or other anatomical features which are undesirable for an entry route”).
Regarding claim 9, Bharadwaj teaches displaying user-selectable icons for selecting a skin view, a muscle view, or a bone view of at least a portion of the patient ([0093] and Figs. 8-10 using user interface/input for viewing different layers of the patient anatomy “representations of the patient's skin, muscle, blood vessels, bones” wherein “The clinician may also activate a user input to peel back, remove, or adjust the opacity and translucence of each layer of the 3D model to provide the clinician with a visual representation of the planned entry route to the treatment zone” using a “button bar 317”).
Regarding claim 10, Bharadwaj teaches displaying a single-slice view including a coronal view, a sagittal view, or an axial view; and displaying user-selectable icons for selecting between the coronal view, the sagittal view, or the axial view ([0073] “As shown in FIGS. 4B and 4C, the clinician may freely switch the slice 234 shown in the main view 236 between the axial, coronal, and sagittal directions at any time by activating a change views button 237”).
Regarding claim 11, Bharadwaj teaches simultaneously displaying a coronal view, a sagittal view and an axial view of the three-dimensional image data; displaying a cross-section line on at least one of the coronal view, the sagittal view, or the axial view; and displaying a slice 
Regarding claim 12, Bharadwaj teaches the three-dimensional image data is computed tomography image data, magnetic resonance image data, or ultrasound image data ([0005]-[0006] and [0008] CT and also MRI and ultrasound as known in the art).
Regarding claim 13, Bharadwaj teaches displaying a snapshot button; receiving user selection of the snapshot button; and recording an image including an image of the anatomy, the target, the representation of the ablation zone, and text indicating a power level and an ablation time (Fig. 3B and [0070] capture screen option 228 for capturing image of the screen to memory for saving the current image in memory; with Bharadwaj teaching also saving target dimensions and details and Fig. 6C with a snapshot button top right screen for taking image of the screen in memory and Fig. 8 capture screen button for capture of the screen with placing image of the anatomy, target and text indicating the power and duration/ablation time).
Regarding claim 15, Bharadwaj teaches prompt for further user input of movement of the ablation needle in the at least one anatomical feature of the patient; receive further user input of movement of the ablation needle in the at least one anatomical feature of the patient; determining a new position and orientation of the ablation needle based on the further user input; and displaying the image of the virtual ablation needle in the three-dimensional image data according to the determined further position and orientation ([0008] user interface for clinician to adjust the position of the needle with [0030] insertion depth adjustable by the clinician with [0036] “to adjust an orientation and a position of the representation of the instrument in response to a received user input” wherein [0090] and Fig.6C “a depth marker 285 positioned on the needle 283 is slidable by a clinician relative to the needle 283 to set a depth measurement of the needle 283 
Regarding claim 16, as discussed in claim 1 and 14, Bharadwaj teaches the display of the ablation needle within the 3D representation of the target and treated zone (Fig. 6C fourth quadrant 267 and [0081] needle 283) with Brannan teaching also the display of the representation of the ablation probe within the active zone (Fig.3 probe 132 and active zone HZ as described in [0042]) therefore both teaching displaying the three-dimensional image data includes displaying a three-dimensional view of the ablation needle and the ablation zone as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785